                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF KANSAS

 IN RE:

 VULGAMORE, NICOLAS CHARLES                                CASE NO: 19-41464-7
 VULGAMORE, AMANDA RENEE

                Debtors.

            MOTION FOR AUTHORITY TO SELL PERSONAL PROPERTY
            FREE AND CLEAR OF LIENS; NOTICE OF INTENDED SALE

        COMES now the Trustee, Darcy D. Williamson, and moves the Court for authority to sell
the following described personal property. Upon Court authority approving said sale, notice is
hereby given by the Trustee pursuant to 11 U.S.C. § 363(f), of the intended sale of all right, title
and interest of the debtors and estate in and to the following described personal property:

       (1) 2019 Polaris, RZR-19, Turbo, PS, TTNM, VIN 3NSVDE924KF774038

        1. That the proposed sale of property listed above will be sold at public auction to be
held at 101 W. 29th N., Wichita, Kansas, at 6:00 P.M.on the 3rd day of April, 2020 or at a later
date without further notice at the auctioneer's and trustee's discretion.

       2. That the property listed above has not been claimed as exempt by the Debtors or any
other persons entitled to assert Debtors’ exemptions under the federal or state law.

       3. That the sale of ALL property will be free and clear of all liens and encumbrances of
record pursuant to 11 U.S.C. § 363(f), except for:

       The lien of any party claiming a valid perfected security interest in or a part of the whole
       of this property, if any, shall attach to sale proceeds less administrative costs. The
       Trustee is not aware of any lien(s) on the above described property. The parties have
       entered a Joint Stipulation wherein lender agrees its interest is not perfected.

       4. The sale of the above property will be sold in its present condition with no express or
implied warranties, and the purchaser or purchasers are to accept the property in its present
condition with no statements or representation concerning its present condition. Sale includes all
property above described.

        5. That the Trustee will sell the above described property on the sale date indicated above
unless a party in interest files an objection with the Clerk of the U.S. Bankruptcy Court, by the
time indicated for filing objections.

                                                 1



                 Case 19-41464        Doc# 35     Filed 03/06/20     Page 1 of 6
       6. The Trustee will employ Bud Palmer Auction as auctioneer for the estate to conduct
the public auction. The auctioneer estimates the sale proceeds to be $12,000.00 to $15,000.00.
The auctioneer is bonded by Liberty Mutual Insurance in the amount of $100,000.00.

       7. Sale proceeds shall be distributed as follows:

               a. Payment of 15% auctioneer commissions to Bud Palmer Auction, estimated to
be $1,800.00 plus payment of pickup and moving expenses, estimated to be $400.00 and
payment of all necessary and reasonable costs of sale, to include advertising estimated to be $50.

                 b. Pursuant to 11 U.S.C. § 330, Darcy D. Williamson will also request at a later
date court approval of reasonable attorney fees and out-of-pocket expenses incurred in this case,
including copy costs of $29.00 and postage costs of $21.90 for costs of this notice. The Trustee
will also seek reimbursement of $181.00 for the payment of filing fees associated with this
motion. Darcy D. Williamson will also receive Trustee commissions pursuant to 11 U.S.C. §
326 on funds collected and administered herein.

               c. The balance of funds remaining will be distributed according to law.

        8. This notice is given to enable parties in interest to object to the sale. Any objection
must be in writing, giving the Debtors’ name, case number and stating that the party filing the
objection has an interest in the case and the reason for the objection. If no objection is made to
the sale, the sale will take place according to the terms as set forth herein. All objections must
be filed with the Clerk of the Bankruptcy Court, 444 SE Quincy, Rm 240, Topeka, Kansas
66683 on or before the 30th day of March , 2020, and a copy served upon the Trustee, Darcy D.
Williamson, 1109 SW Westside Drive, Topeka, KS 66615 and Bud Palmer Auction, 101 W. 29th
St. N, Wichita, Kansas 67204. If no objections are timely filed the Trustee will submit an
Order Approving Sale without further notice.

       9. Should any objections be filed, the same will be heard on the 14th day of April, 2020,
at 11:00 A.M. before the United States Bankruptcy Court, 444 SE Quincy, Rm 210, Topeka, KS.

       10. The estate is covered by a blanket bond. After receipt of the sale proceeds all estate
funds will be fully bonded.

        11. Upon entry of an Order approving sale, the State of Kansas Revenue Department
(Titles and Registration), the Kansas Highway Patrol or any other appropriate state or county
department or agency of Kansas is hereby ordered to issue unto Darcy D. Williamson, Trustee
and/or her agent Bud Palmer Auction an original or duplicate title or any appropriate title (such
as a non-highway title ) or documents in the name of "Darcy D. Williamson, Trustee of the
Bankruptcy Estate of Nicolas Charles and Amanda Renee Vulgamore" for the item described
above. The titles shall be free and clear of any lien notation as requested by the Trustee so the
Trustee may complete the §363 sale transaction.


                                                 2


                 Case 19-41464       Doc# 35      Filed 03/06/20    Page 2 of 6
                      s/ Darcy D. Williamson
                      DARCY D. WILLIAMSON, Trustee
                      Williamson Law Office
                      Attorney # 11337
                      1109 SW Westside Drive
                      Topeka KS 66615
                      (785) 233-9908
                      trustee@williamson-law.net




                          3


Case 19-41464   Doc# 35   Filed 03/06/20   Page 3 of 6
                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF KANSAS

 IN RE:

 VULGAMORE, NICOLAS CHARLES                               CASE NO: 19-41464-7
 VULGAMORE, AMANDA RENEE

                Debtors.

                                  CERTIFICATE OF SERVICE
        The undersigned does hereby certify that a true and correct copy of the foregoing
MOTION FOR AUTHORITY TO SELL PERSONAL PROPERTY FREE AND CLEAR
OF LIENS; NOTICE OF INTENDED SALE was filed electronically on March 6, 2020, with
the United States Bankruptcy Court for the District of Kansas, and shall be served on parties in
interest via e-mail by the Court pursuant to CM/ECF as set out on the Notice of Electronic Filing
as issued by the Court and shall be served by U.S. Mail, First Class, postage prepaid, on those
parties listed below, to all scheduled creditors/all creditors filing claims including and on those
parties directed by the Court on the Notice of Electronic Filing issued by the Court and as
required by the Federal Rules of Bankruptcy Procedure and the Local Rules of the United States
Bankruptcy Court for the District of Kansas.


Office of the U.S. Trustee                           Internal Revenue Service
301 N Main, Ste 1150                                 PO Box 7346
Wichita KS 67202                                     Philadelphia PA 19101-7346

Bud Palmer Auction                                   Internal Revenue Service
101 W. 29th St. N                                    Mail Stop 5334
Wichita, Kansas 67204                                Advisory/Insolvency
                                                     2850 NE Independence Ave
Property Valuation Director                          Lee's Summit MO 64664
State Office Building
Topeka, KS 66612                                     Kansas Dept. of Revenue
                                                     Civil Tax Enforcement
Kansas Department of Labor                           PO Box 12005
Attn: Legal Services                                 915 SW Harrison
401 SW Topeka Blvd.                                  Topeka, KS 66612
Topeka, KS 66603-3182
                                                     Kansas Department of Revenue
Office of the U.S. Attorney                          Titles and Registration
U.S. Courthouse, Suite 290                           Docking State Office Building
444 SE Quincy                                        Topeka, KS 66601-2021
Topeka, KS 66683


                                                 4
                 Case 19-41464       Doc# 35      Filed 03/06/20     Page 4 of 6
Franklin County Treasurer
315 S Main, St.,
Ottawa, KS 66067

Mr. John Sparks
Chief Special Procedures Branch
Internal Revenue Service
Robert A. Young Building
1222 Spruce Street
Mail Stop 5020 STL
St. Louis, MO 63103

Chris W. Steffens
840 Connecticut, Suite D
Lawrence, KS 66044

Nicholas Charles Vulgamore
112 S McGinnis Ave
Rantoul, KS 66079

Amanda ReneeVulgamore
1627 F Osage Drive
Ottawa KS 66067

Adam C. Jones and Nichlas P. Spallas
Spallas Jones, PLLC
PO Box 64090
Tucson, AZ 85728-4090

All parties on the attached Creditor Matrix


s/ Darcy D. Williamson
DARCY D. WILLIAMSON, Trustee
Williamson Law Office
Attorney # 11337
1109 SW Westside Drive
Topeka KS 66615
(785) 233-9908
trustee@williamson-law.net




                                               5
                 Case 19-41464       Doc# 35   Filed 03/06/20   Page 5 of 6
                          6
Case 19-41464   Doc# 35   Filed 03/06/20   Page 6 of 6
